UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4143


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CORENZO MOBERY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cr-00445-DKC-3)


Submitted:   January 5, 2012                 Decided:   January 9, 2012


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Edward C. Sussman, LAW OFFICE OF EDWARD SUSSMAN, Washington,
D.C., for Appellant. Mara Zusman Greenberg, OFFICE OF THE UNITED
STATES ATTORNEY, Robert K. Hur, Assistant United States
Attorney, Erin Baxter Pulice, Special Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Corenzo      Mobery        pleaded       guilty        to    conspiracy     to

distribute cocaine base (“crack”), in violation of 21 U.S.C.

§ 846   (2006);       and     possession          of     a    firearm       after     having

previously been convicted of a crime punishable by a term of

imprisonment       exceeding       one    year,     in       violation     of   18    U.S.C.

§ 922(g)(1) (2006).              The district court sentenced Mobery to a

total of 125 months of imprisonment and he now appeals.                              For the

reasons that follow, we affirm Mobery’s conviction but vacate

the sentence and remand for resentencing.

              On appeal, Mobery does not challenge his conviction.

His sole argument is that the Fair Sentencing Act of 2010 (FSA)

should have applied to his sentence.                     The Government has filed a

joint motion to remand this case to the district court to allow

Mobery to be resentenced in accordance with the FSA.                                Based on

our consideration of the record and the materials submitted with

this motion, we affirm Mobery’s conviction, vacate his sentence,

and grant the motion to remand this case to the district court

to   permit    resentencing.             By   this       disposition,        however,     we

indicate      no    view    as    to     whether       the     FSA    is    retroactively

applicable     to    a     defendant      like     Mobery       whose      offenses     were

committed prior to August 3, 2010, the effective date of the




                                              2
Act,       but   who   was   sentenced   after   that   date,   leaving   that

determination in the first instance to the district court. *



                                                           AFFIRMED IN PART;
                                                            VACATED IN PART;
                                                                AND REMANDED




       *
       We note that at Mobery’s sentencing hearing conducted on
December 15, 2010, counsel for the Defendant unsuccessfully
argued for retroactive application of the FSA. Nevertheless, in
light   of   the  Attorney   General’s   revised   view  on  the
retroactivity of the FSA, as well as the development of case law
on this point in other jurisdictions, we think it appropriate,
without indicating any view as to the outcome, to accord the
district court an opportunity to consider the matter anew.



                                         3